Per Curiam.
This suit was brought to recover the sum of $325, alleged to be due the plaintiff from defendant as a commission for services of the former as a real estate broker. The cause was tried by the court without a jury, and judgment was rendered for the defendant, dismissing the action; from which judgment the plaintiff has appealed.
The only question involved in the case is one of fact. The trial court found that appellant had not established, by a preponderance of the evidence, that a contract existed between the parties by which appellant was authorized h> negotiate a sale at the time he claims to have rendered the services for which he seeks to recover. We have read the statement of facts and are satisfied that the court’s finding is fully sustained by the evidence. There was conflict in the testimony. Appellant alone testified that there was any contract in existence at the time resjjondent sold his ranch. He was contradicted by respondent, and two other witnesses also testi*411fied as to admissions or statements made by appellant to tbe effect that be did not have tbe property listed at tbe time. Under sucb evidence1, we shall not say that tbe trial court erred in holding that tbe weight of tbe testimony was with respondent.
Tbe judgment is affirmed.